Order of disposition, Family Court, New York County (Sara Schechter, J.), entered September 12, 1997, which, upon a finding of abandonment and permanent neglect, terminated the parental rights of respondent father and committed custody and guardianship of the subject child to the Commissioner of Social Services and petitioner agency for the purpose of adoption, unanimously affirmed, without costs.
Family Court properly found that petitioner agency proved by clear and convincing evidence, including the testimony of the case worker assigned to the case during the relevant period of time and correspondence between the case worker and respondent father, that although able to do so, respondent failed to contact or visit his son for a period of more than six months immediately preceding the filing of the instant petition. The finding of abandonment pursuant to Social Services Law § 384-b (4) (b) was accordingly justified. Also proper was Family Court’s finding of permanent neglect pursuant to Social Services Law § 384-b (7) (a) since the record demonstrates with the requisite force that, despite the agency’s fulfillment of its statutory obligation diligently to encourage and strengthen the parent-child relationship, respondent-appellant failed within the statutorily relevant time frame to substantially and continuously maintain contact with his son or to plan for his son’s future although physically and financially able to do so. The court’s rejection, as not credible, of respondent-appellant’s testimony concerning his purported contact with his son and his proposed plan to care for his son in the future had ample basis in the record and should not be disturbed on appeal (see, Matter of Irene O., 38 NY2d 776, 777; Matter of Charles Clarence C., 213 AD2d 294). Concur — Rosenberger, J. P., Williams, Rubin, Saxe and Buckley, JJ.